Citation Nr: 0707107	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-36 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
eye injury with dry eye syndrome, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from January 1963 to 
April 1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

Residuals of injury to the right eye are currently manifested 
by dry eyes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of right eye injury have not been met. 38 U.S.C.A. 
§§ 1155, 5103A , 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.10, 4.84a, Diagnostic Codes 6009, 6018 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
September 2003 essentially complied with the statutory notice 
requirements as outlined above.  VCAA notice was again 
provided to the appellant in July 2006 and the claim was 
subsequently readjudicated.  We observe that, considered as a 
whole, the information contained in the VCAA letters was 
sufficient to allow the appellant to meaningfully participate 
in the prosecution of his claims.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, and VA and non-VA medical records have been 
associated with the claims folder.  Additionally, the 
appellant was afforded VA eye examinations, VA obtained a 
medical opinion, and VA provided the appellant the 
opportunity to appear for a hearing.  The appellant exercised 
this right and sworn testimony was given in March 2005.  In 
response to the July 2006 letter, the appellant indicated 
that he had no additional evidence to submit in support of 
his claim for increase.  We find that there is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The appellant's service-connected right eye disability is 
evaluated under Diagnostic Code 6009-6018.  Hyphenated codes 
are used when a rating under one Diagnostic Code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The appellant sustained a shell fragment wound to the right 
eye in service.  A February 1969 medical examination for 
regular commission reflects moderate scleral thickening of 
the right eye from surgery for fragment wound; vision was 
normal.
On VA eye examination in July 1985, there was scarring of the 
conjunctiva of the right eye, but field vision and 
intraocular tensions were normal.  In an August 1985 rating 
decision, service connection was awarded for residuals of 
right eye injury at the noncompensable disability level.

In September 2003, the appellant requested an increased 
evaluation for eye disability.  He reported symptoms of 
blurring, sensitivity to sun, and loss of peripheral vision.

Private ophthalmologic records dated May 1997 to December 
2001 from Cape Fear Eye Associates and Sandhills Optometry 
were submitted in support of the claim.  These records show 
that the appellant was assessed for visual complaints 
diagnosed as glaucoma suspect.  In January 2001, mild 
cataracts were found and, in May 2001, PVD (posterior 
vitreous detachment) was found in each eye.  In November 
2001, "narrow angles suspect" was noted.  In December 2001, 
ectropian (bilateral) was assessed and the appellant was 
counseled on the possibility of bilateral blepharoplasty.  At 
this time, the appellant reported involvement in an 
automobile accident some days earlier.  A cut above the 
eyebrow and red eyes were noted.  The appellant complained of 
pain when turning his eyes from right to left, but he denied 
any current pain.  In December 2002, the appellant reported 
temporarily seeing black spots in the left eye only for the 
past month in the morning.  Periphery was within normal 
limits bilaterally.  External dermatochalasis was found.

VA treatment records dated 2000 to 2006 were received.  An 
August 2003 treatment note reflects complaints of right eye 
visual disturbances.  On VA ocular health evaluation, the 
appellant complained of blurred vision and microscopic 
floaters that go away during the day.  Clinical findings 
showed no defects of the pupils or ocular muscles.  There was 
no diplopia.  There was mild ectropian of the lower lid of 
each eye, and multiple melanotic areas of the conjunctiva of 
each eye described as dry and desiccated.  The assessment was 
ametrophia, presbyopia, PVD bilaterally, mild ectropian 
bilaterally, and dry eye syndrome.  Subsequently dated 
treatment notes show corrected visual acuity of 20/20, 
suspect glaucoma, ptosis.  In October 2003, the appellant 
presented for a routine VA follow-up.  History of ptosis was 
noted.
Private eye treatment records dated August 2003 reflect that 
the appellant was seen for complaints of sun floater on the 
right, tearing, and dry eyes bilaterally.  External 
dermatochalasis and ptosis of both eyes was noted.

Private eye treatment records dated December 2003 to March 
2004 reflect that the appellant had surgery on the eye lids, 
bilaterally, for ectropia.  In December 2003, the appellant 
was assessed with status post blepharitis, bilaterally.

In January 2004, a VA eye examination was conducted.  By 
history, the appellant had eye surgeries in service for shell 
fragment wounds to the right eye, and he reported that he 
recently underwent surgery on the upper eyelids for ptosis.  
He reported dry eyes, treated with artificial tears, and 
grittiness of the eyes in the morning upon waking up.  
History of glaucoma suspect was also reported, pressures 
ranging from 22 to 28 mmHg.  Visual acuity testing showed 
20/20 or better vision bilaterally when corrected.  Visual 
fields were full to finger count in each quadrant.  There was 
no significant horizontal or vertical deviation.  Pupils were 
equal, round, regular, and responded to light and 
accommodation.  Examination of upper lids showed intact 
suture from ptosis repair.  No scars relative to shrapnel 
injury was seen.  Lid closure was complete.  Cornea and 
conjunctive were without scarring.  Iris was normal.  Dilated 
examination showed trace nuclear sclerosis, not visually 
significant.  Maculae were normal.  Peripheral retina with 
binocular indirect showed no evidence of breaks or 
detachments.  The diagnoses were identified as follows:  War 
injury due to shrapnel in face with no ocular sequelae; 
ptosis, bilateral, not related to wartime injury; incipient 
cataracts, bilateral, not related to wartime injury; and 
glaucoma suspect, not related to wartime injury.

A letter from T.M., O.D., dated November 2004 reflects that 
the appellant was seen in September 2002 and diagnosed with 
open-angle glaucoma.  On current evaluation, findings 
consistent with glaucoma were noted and a visual field 
examination was planned to assess peripheral vision.

In March 2005, the appellant testified that his service 
connected eye disability was manifested by blurred vision, 
dry and gritty feeling eyes, watery eyes at night, and pain 
at times.  He reported that he was dependent on prescription 
eye glasses that corrected his vision to 20/20, and that he 
wore darkening glasses because his eyes were sensitive to 
light.  He further reported episodes of double vision when 
not wearing his eye glasses.  The appellant reported that he 
has a healed scar, described by his representative as a 
congealed bubble, discolored, that was not a cosmetic defect.

On VA examination in September 2005, the diagnoses were 
glaucoma suspect, most likely not service related, dry eye 
syndrome, most likely related to penetrating shrapnel injury 
in service.  The examiner indicated that there was no other 
ocular sequela from his shrapnel injury.

In a January 2006 letter, Dr. T.M stated that he believed the 
appellant's complaints of dry eyes, pain, blurred vision, and 
some loss of peripheral vision are likely related to his 
service injury.

In an undated lay statement, J.A. stated that "I am aware of 
the severity of his [the appellant's] eye condition that has 
been established by VA and can state that his position 
requires him to use a computer on a daily basis.  I have 
frequently allowed him to switch his computer-related duties 
with other staff members."

An August 2006 letter from J.R., O.D., reflects that the 
appellant has a history of bilateral lower lid ectropion and 
underwent surgical repair in 2004, and that he had a history 
of bilateral upper lid dermatochalasis requiring 
blepharoplasty in late 2003.  It was noted that his vision 
was 20/25 on the right and 20/30 on the left, and that he had 
mild cataracts.  The remainder of his examination was within 
normal limits.

On VA eye examination in July 2006, the appellant was noted 
to have various eye problems that were described as glaucoma 
and dry eyes.  Visual acuity was not worse than 5/200, no eye 
had been removed, there was no visual field defect including 
scotoma and homonymous hemianopsia, there was no nystagumus 
or loss of eyebrows or lashes, and eyelids were normal 
without ptosis at present.  Residual of shrapnel injury was 
described as dry eye.  The sclera and conjunctiva were dry 
and mildly desiccated bilaterally, and the lens showed trace 
nuclear sclerosis bilaterally.  The examiner diagnosed 
glaucoma, likely not caused by service, and dry eyes, likely 
caused by service injury.

After reviewing the July 2006 VA examination report, Dr. T.M 
clarified that the appellant had 3 surgeries on the eye in 
service and eyelid surgery for ptosis in 2004.  He stated 
that visual field testing showed superior scotomas in both 
eyes secondary to open-angle glaucoma, which he believed was 
unrelated to his shrapnel eye injury.  The physician added 
that the appellant complained of severe dry eye, confirmed by 
clinical testing and that he had mild early age-related 
cataracts.  The appellant reported that he feels he still has 
ptosis even after surgery and that his residuals of injury 
include ptosis, scotoma, blurred vision, and dull right eye 
pain.

Analysis

Residuals of right eye injury are rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 
6018-6009.  Diagnostic Code 6018 provides a maximum 10 
percent evaluation warranted for active conjunctivitis with 
objective symptoms.  Diagnostic Code 6009 provides that 
unhealed injuries of the eyes, in chronic form, are evaluated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional evaluation of 10 percent 
during continuance of active pathology.  The minimum 
evaluation to be assigned during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009 and 
6018(2005).

Upon review of all of the evidence of record, the Board finds 
that an evaluation in excess of 10 percent is not warranted.  
In this respect, the evidence shows that the appellant 
sustained a traumatic injury to the right eye during service 
that resulted in dry eye syndrome.  While the appellant 
reports that his symptoms include ptosis, scotoma, blurred 
vision, and dull right eye pain along with light sensitivity 
and watery eyes at night, the evidence of record does not 
establish that each of these symptoms is a residual of eye 
trauma in service.  First, although the appellant is 
competent to report his symptoms, he is not competent to 
provide a medical opinion as to the etiology of his symptoms.  
Bostain v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. 
Brown, 10 Vet.App. 183, 196 (19997)("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.").

Second, the probative evidence of record establishes that 
other than dry eye his symptoms are unrelated to his service-
connected injury.  We note that scotoma has been linked to 
glaucoma, which both the private and VA physicians have 
stated is not likely related to the service injury to the 
right eye.  Also, competent evidence has not been presented 
relating ptosis to the in-service right eye injury.  As for 
the symptoms of dry eyes, blurred vision, and some loss of 
peripheral vision, the appellant's private eye physician 
stated in a January 2006 letter that he believed these 
complaints are likely related to the in-service injury; 
however, the Board notes that there was no clinical support 
or supporting rationale for his opinion.  The Board has a 
duty to assess the credibility and weight to be given to the 
evidence.  Wood v Derwinski, 1 Vet. App. 190, 193 (1991).  A 
mere statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The physician's 
statement does not provide an opportunity to explore the 
basis of his opinion and is of lessened probative value.  We 
observe that in a subsequently dated letter from the same 
physician, he stated that his evaluation confirmed dry eyes 
and mild early age-related cataracts, but stated that it was 
the appellant who felt that symptoms of ptosis, scotoma, 
blurred vision, and right eye pain were attributable to the 
in-service eye injury.  Again, the appellant is not competent 
to provide a medical opinion as to the cause of his eye 
problems.  Espiritu, supra.


Under Diagnostic Code 6018, a 10 percent evaluation is the 
highest evaluation available.  The Board has reviewed whether 
a higher rating is warranted under other potentially 
applicable Diagnostic Codes.  On the basis of his corrected 
visual acuity or field loss, a higher evaluation is not 
warranted under Diagnostic Code 6009.  In addition, the 
disability is not shown to result in rest- requirements or 
episodic incapacity.  The Board acknowledges that the 
appellant's eye problems, those service-related and not 
service related, may interfere with his work as noted by J.A. 
in his undated lay statement.  But the evidence of record 
shows that his current residual disability associated with 
the in-service eye trauma is dry eye syndrome, with 
subjective complaints of dull right eye pain, which does not 
warrant an evaluation greater than that currently assigned.

In making this determination, the Board has carefully 
considered the appellant's sworn testimony.  Although the 
appellant avers in his statements that he believes his 
disability warrants a higher evaluation, the preponderance of 
the evidence does not demonstrate manifestations warranting a 
higher rating.  In sum, the current manifestation of the 
appellant's service-connected disability more closely 
approximate the criteria for a 10 percent disability rating, 
and the criteria for an increased evaluation are not met.  
Therefore, the claim is denied.  As the evidence is not 
equipoise, the benefit-of-the-doubt rule is not for 
application in this case.  38 U.S.C.A. § 5107 (West 2002).

In addition, the Board has considered whether an 
extraschedular rating would be appropriate.  However, the 
evidence does not show that the appellant's eye disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).




ORDER

A rating in excess of 10 percent for residual of right eye 
injury with dry eye syndrome is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


